Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2005

USA v. Gregg
Precedential or Non-Precedential: Precedential

Docket No. 04-2912




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Gregg" (2005). 2005 Decisions. Paper 473.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/473


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 04-2912


                            UNITED STATES OF AMERICA

                                              v.

                                   KENNARD GREGG,
                                              Appellant


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             D.C. Criminal No. 04-cr-00103
                              (Honorable John R. Padova)


                        Present: SCIRICA, Chief Judge,
              SLOVITER, ALITO, ROTH, McKEE, RENDELL, BARRY,
             AMBRO, FUENTES, SMITH, FISHER, VAN ANTWERPEN,
                         and BECKER, Circuit Judges

                                         ORDER

              A majority of the active judges having voted for rehearing en banc in the

above appeal, it is ordered that the Clerk of this Court list the above case for rehearing en

banc at 9:30 a.m. on Tuesday, November 1, 2005.

                                                   BY THE COURT,

                                                   /s/ Anthony J. Scirica
                                                   Chief Judge
DATED: September 15, 2005
CLC\cc: Elaine DeMasse, Esq.    David L. McColgin, Esq.          Joseph G. Poluka, Esq.
        Robert A. Zauzmer, Esq.